PENNSYLVANIA RULES OF DISCIPLINARY ENFORCEMENT



Rule 205.      The Disciplinary Board of the Supreme Court of Pennsylvania.

        (a)    The Supreme Court shall appoint a board to be known as "The Disciplinary Board
of the Supreme Court of Pennsylvania" which shall be composed of [eleven] ten members of the
Bar of this Commonwealth and two non-lawyer electors. One of the members shall be designated
by the Court as Chair and another as Vice-Chair.

        (b)      The regular terms of members of the Board shall be for [three] six years, unless
otherwise specified by order of the Court, and no member shall serve for more than [two
consecutive three-year] one term[s]. Except when acting under Paragraph (c)(5), (7), (8) and
(9) of this rule, the Board shall act only with the concurrence of not less than the lesser of: (i)
seven members, or (ii) a majority of the members in office who are not disqualified from
participating in the matter or proceeding. Seven members shall constitute a quorum. The
presence of members who are disqualified from participating in one or more matters to be
considered at a meeting shall nonetheless be counted for purposes of determining the existence
of a quorum for the consideration of all matters on the agenda.

***